FILED
                             NOT FOR PUBLICATION                             JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHNY SETIAWAN,                                  No. 11-72998

               Petitioner,                       Agency No. A088-272-859

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Johny Setiawan, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence factual findings and review de novo questions of law. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and dismiss in part

the petition for review.

      Setiawan alleges that he suffered past persecution and has a well-founded

fear of future persecution on account of his Chinese ethnicity. Substantial

evidence supports the agency’s finding that Setiawan failed to establish past

persecution because, even considered cumulatively, his experiences in Indonesia

do not rise to the level of persecution. See Halim v. Holder, 590 F.3d 971, 975-76

(9th Cir. 2009); Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003)

(harassment, threats, and one beating did not compel finding of past persecution).

Further, substantial evidence supports the BIA’s determination that, even under a

disfavored group analysis, Setiawan failed to establish sufficient individualized

risk of harm to demonstrate a well-founded fear of persecution. See Halim, 590
F.3d at 977-79. Accordingly, Setiawan’s asylum claim fails.

      Because Setiawan has not established eligibility for asylum, he necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of CAT relief because


                                          2                                     11-72998
Setiawan failed to establish that it is more likely than not that he will be tortured if

he returns to Indonesia. See Wakkary, 558 F.3d at 1067-68.

      We reject Setiawan’s contention that the BIA erred because it did not

provide a full elaboration as to why it gave more weight to the State Department

country condition reports than his expert witness’s opinion. See Kazlauskas v. INS,

46 F.3d 902, 906 (9th Cir. 1995) (State Department country reports recognized as

“the most appropriate and perhaps the best resource” on “political situations in

foreign nations”) (internal citations and quotation omitted).

      Finally, we reject Setiawan’s claim that the BIA erred by failing to address

his argument that he had a well-founded fear of persecution on account of his

religion. See Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc)

(per curiam) (a petitioner is “deemed to have exhausted only those issues he raised

and argued in his brief before the BIA”) (emphasis added).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                            3                                     11-72998